
	
		One Hundred Twelfth Congress of the United States of
		  America
		2d SessionBegun and held at the City of Washington on Tuesday, the third
		day of January, two thousand and twelve
		S. 2367
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To strike the word lunatic
		  from Federal law, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 21st Century Language Act of
			 2012.
		2.Modernization of language referring to
			 persons who are mentally ill
			(a)Words denoting number, gender, and so
			 forthSection 1 of title 1,
			 United States Code, is amended—
				(1)by striking and
			 lunatic; and
				(2)by striking lunatic,.
				(b)Banking law provisions
				(1)Trust powersThe first section of the Act entitled
			 An Act to place authority over the trust powers of national banks in the
			 Comptroller of the Currency, approved September 28, 1962 (12 U.S.C.
			 92a), is amended—
					(A)in subsection (a), by striking
			 committee of estates of lunatics,; and
					(B)in subsection (j), by striking
			 committee of estates of lunatics.
					(2)Consolidation and mergers of
			 banksThe National Bank
			 Consolidation and Merger Act (12 U.S.C. 215 et seq.) is amended—
					(A)in section 2 (12 U.S.C. 215)—
						(i)in subsection (e), by striking
			 receiver, and committee of estates of lunatics and inserting
			 and receiver; and
						(ii)in subsection (f), by striking
			 receiver, or committee of estates of lunatics and inserting
			 or receiver; and
						(B)in section 3 (12 U.S.C. 215a)—
						(i)in subsection (e), by striking
			 receiver, and committee of estates of lunatics and inserting
			 and receiver; and
						(ii)in subsection (f), by striking
			 receiver, or committee of estates of lunatics and inserting
			 or receiver.
						
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the
			 Senate
		
	
